Citation Nr: 0014855	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99- 00 377	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the April 
17, 1998 Board decision which denied a rating in excess of 30 
percent for post-traumatic stress disorder (PTSD), and 
entitlement to a total disability rating based upon 
individual unemployability. 


REPRESENTATION

Moving Party Represented by:  Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1955 to 
December 1976.

This matter comes before the Board on an April 1999 motion 
from the appellant for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of an April 1998 Board 
decision which denied an increased rating for PTSD and denied 
a total disability rating based upon individual 
unemployability.


FINDINGS OF FACT

1.  In an April 17, 1998 decision, the Board denied 
entitlement to a rating in excess of 30 percent for PTSD 
based upon medical evidence of record, and denied entitlement 
to a total disability rating on the basis that the 
appellant's PTSD did not preclude him from substantially 
gainful employment.  

2.  The Board's decision of April 17, 1998 was not 
undebatably erroneous.


CONCLUSION OF LAW

The April 17, 1998 Board decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 501(a), 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for PTSD in March 
1995.  He appealed the assigned 10 percent disability rating, 
and in February 1996, his rating was increased to 30 percent 
effective from the date of the original grant based upon the 
submission of additional medical evidence.  The veteran 
requested a rating of 100 percent for PTSD in March 1996, and 
the RO issued a supplemental statement of the case in July 
1997, effectively denying an increased rating as well as a 
total disability rating based on individual unemployability 
due to service-connected disability.  In April 1998, the 
Board denied an increased rating for PTSD and denied a total 
disability rating based upon unemployability finding that the 
veteran's PTSD did not preclude him from substantially 
gainful employment.  
The veteran asserts that because he has been awarded 
disability benefits through the Social Security 
Administration (SSA), and was found eligible for 
participation in the Agent Orange Veteran Payment Program as 
100 percent disabled, the Board was clearly and unmistakably 
erroneous in denying him an increased rating for PTSD and 
failing to find that he was unemployable due to his PTSD.  He 
maintains that his real health problems have been physical as 
well as mental and his disability ratings should be adjusted 
to reflect his problems.  

Pursuant to 38 U.S.C.§ 7111 (West 1991 & Supp. 1999), the 
Board has recently been granted the authority to revise a 
prior decision of the Board on the grounds of CUE.  A claim 
requesting review under this new statute may be filed at any 
time after the underlying decision is made.  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400 (1999).  The Board's new authority applies to any 
claim pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400; 
VAOPGCPREC 1-98. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  According to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirements of an allegation of CUE.  The Board has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.  
In the implementing regulation, 38 C.F.R. § 20.1403, CUE is 
defined as:

(a) A very specific and rare kind of error, of 
fact or law, that when called to the attention 
of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) The record to be reviewed for clear and 
unmistakable error in a prior Board decision 
must be based on the record and the law that 
existed when that decision was made.  (2) For a 
Board decision issued on or after July 21, 1992, 
the record to be reviewed includes relevant 
documents possessed by VA not later than 90 days 
before such record was transferred to the Board 
for review in reaching that decision, provided 
that the documents could reasonably be expected 
to be part of the record.  

(c) To warrant revision of a Board decision on 
the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different 
result would have ensued, the error complained 
of cannot be clear and unmistakable.

(d) Examples of situations that are not CUE are: 
(1) Changed diagnosis - a new medical diagnosis 
that "corrects" an earlier diagnosis considered 
in a Board decision; (2) Duty to assist - the 
Secretary's failure to fulfill the duty to 
assist; (3) Evaluation of evidence - a 
disagreement as to how the facts were weighed or 
evaluated. 

(e) CUE does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.  

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991). 

In the instant case, the moving party has not demonstrated 
that the April 17, 1998 Board decision contains CUE.  The 
veteran's assertion that he is totally disabled due to PTSD 
is a personal opinion.  In reaching its decision to deny the 
veteran's appeal in April 1998, the Board reviewed and 
referenced multiple private and VA mental health evaluations, 
all of which described his PTSD symptomatology variously.  
His overall disability picture encompassed various physical 
disorders for which service connection is not in effect.  
There are also at least four different global assessment of 
functioning (GAF) scores reported between 1993 and 1996, all 
between 55 and 62, indicative of no more than moderate 
symptomatology, as represented by the assigned disability 
rating.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
In addition, a November 1994 VA examination report indicated 
that the veteran was moderately disabled due to PTSD, but not 
prevented from working because of his symptoms.  Rather, he 
was unemployable due to a myriad of physical problems.  The 
record also reflects that on several occasions the veteran 
reported that he "quit" his last job in 1992 due to 
problems with his face and neck.  

The Board, in its decision, reviewed and referenced all the 
medical evaluations, and offered a reasoned analysis of why 
the evidence was weighted against a rating in excess of 30 
percent for PTSD.  

The Board also considered the veteran's contention that he 
should be granted a 100 percent rating because he was found 
disabled by SSA and the Agent Orange Payment Program, and 
found that it was without merit.  The Board reviewed the SSA 
records and noted that the determination of disability was 
based upon multiple medical diagnoses, including PTSD.  
Likewise, the Board noted that the October 1993 examination 
for the Agent Orange Payment Program identified multiple 
disabilities.  Moreover, while the Board is required to 
obtain and consider the relevance of SSA records, 
determinations by SSA or any other agency are not binding on 
the VA.  See Hayes v. Brown, 9 Vet. App. 67, 74.  

Thus, the Board concludes that despite the veteran's general 
assertion that the Board's April 1998 decision was in error, 
there is no evidence to show that either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions were incorrectly 
applied.  Indeed, the veteran's PTSD symptoms were evaluated 
under both the schedular criteria in effect up until November 
6, 1996, and the revised criteria in effect after that date, 
and the Board clearly applied the most favorable version in 
affirming a 30 percent rating.  

The Board also considered the veteran's unemployability due 
to PTSD symptoms in light of his education and occupational 
experience and offered a thorough rationale for it's decision 
to deny the claim.  

In summary, it appears in the instant case that the veteran 
disagrees with the Board's assessment and weighing of the 
evidence in April 1998, and there is no indication of an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  As the regulations plainly state, CUE is an 
error that compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  The Board's discretionary role 
of evaluating evidence which results in a conclusion not to 
the veteran's liking does not reach the level of error 
contemplated by law.  See 38 C.F.R. § 20.1493(d)(3).  

Accordingly, the veteran has failed to provide a basis to 
conclude that the April 17, 1998 Board decision contained 
CUE, within the meaning of the cited legal authority.  

ORDER

The motion for revision of the April 17, 1998 Board decision 
on the grounds of CUE is denied.



		
	BRUCE KANNEE 
Member, Board of Veterans' Appeals


 


